DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 November 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sawase (US 2018/0134033.)
Regarding claim 1, 
	Sawase discloses a liquid discharge device [200 in fig. 5] comprising: 
a storage tank [201 in fig. 5] configured to store a liquid [300 in fig. 5; paragraph 0057]; 
a discharge head [100 in fig. 5] configured to discharge the liquid [paragraph 0057]; 
a liquid feeder [209 in fig. 5] configured to feed the liquid from the storage tank to the discharge head in a liquid feed direction [paragraphs 0059-0066 and 0089]; 
a supply tank [220 in fig. 5] disposed upstream of the discharge head in the liquid feed direction and configured to store the liquid fed by the liquid feeder while being in a state open to atmosphere [through valve 222 in fig. 5; paragraphs 0059 and 0064] ; 
a liquid path [through channel 289, sub tank 290 and channel 284 in fig. 5] configured to flow the liquid from the liquid feeder to the supply tank [as seen in fig. 5]; 
a branch path [channel 283 in fig. 5; also channels 285/286 in fig. 5] connected to the liquid path and configured to cause part of the liquid to branch from the liquid path [as seen in fig. 5]; and 
a flow regulator [sub tank 210 in fig. 5] disposed downstream of the discharge head in the liquid feed direction and configured to control a flow rate of the liquid flowing into the discharge head [paragraphs 0089-0094; sub tank 210 is located downstream of the head and plays an integral role in regulating the flow rate through the recirculating system, which is controlled through the operation of valves, pressure detectors, and pumps.]

Regarding claim 2, 
	Sawase further discloses wherein the discharge head is disposed at a position higher than the supply tank [as seen in fig. 5.]
Regarding claim 3, 
	Sawase further discloses wherein the branch path is connected to another liquid path [285 in fig. 5] disposed downstream of the flow regulator in the liquid feed direction.

Regarding claim 4, 
	Sawase further discloses wherein the branch path is connected to the storage tank [through sub tank 290 in fig. 5.]

Regarding claim 5, 
	Sawase further discloses wherein the branch path is connected to the storage tank [through sub tank 290 in fig. 5], and 
the liquid discharge device further includes: 
a recovery tank [210 in fig. 5] disposed on the branch path and configured to store the liquid flowing into the branch path [as seen in fig. 5]; 
a detector configured to detect an amount of the liquid in the recovery tank [paragraph 0062]; and 
another liquid feeder [203 in fig. 5] configured to feed the liquid in the recovery tank to the storage tank when the detector detects that the amount of the liquid in the recovery tank exceeds a threshold amount [paragraphs 0062 and 0096-0097.]

Regarding claim 6, 
	Sawase further discloses wherein the flow regulator controls the flow rate of the liquid flowing into the discharge head to be constant without receiving an instruction from an external device [through instruction of the controller 500, which is part of the device.]
Regarding claim 7, 
	Sawase further discloses 
wherein the flow regulator includes a flow control valve [212 in fig. 5; the claim does not specify it’s to control a liquid flow], and 
wherein the flow regulator detects the flow rate of the liquid flowing into the discharge head and controls opening of the flow control valve on basis of the flow rate detected [paragraphs 0098, 0140, 0154, 0199, and 0210.]

Regarding claim 9, 
	Sawase further discloses an image forming apparatus [1000 or 5 in fig. 1] comprising the liquid discharge device according to claim 1 [see rejection above.]

Regarding claim 10, 
	Sawase further discloses a fabricating apparatus comprising the liquid discharge device according to claim 1 [the apparatus yields printed material; please note that the preamble does not specify was is being fabricated; also note that paragraph 0028 teaches that “the disclosure of this patent specification is not intended to be limited to the specific terminology so selected and it is to be understood that each specific element includes all technical equivalents that have the same function, operate in a similar manner, and achieve similar results.”] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawase in view of Yokota et al. (US Patent 2010/0085396 – hereinafter Yokota.)
Regarding claim 8, 
	Sawase discloses the claimed limitations as set forth above but fails to expressly disclose wherein the supply tank is formed of a flexible member.

	However, in the same field of endeavor, Yokota discloses a liquid discharge device [10 in fig. 1] comprising: a storage tank [100 in fig. 7]; a discharge head [50 in fig. 7]; a liquid feeder [pumps 114 and 142 in fig. 7] configured to feed the liquid from the storage tank to the discharge head in a liquid feed direction; a supply tank [120 in fig. 7] disposed upstream of the discharge head in the liquid feed direction; a liquid path configured [140 in fig. 7] to flow the liquid from the liquid feeder to the supply tank; a branch path [150b in fig. 7] connected to the liquid path; and a flow regulator [172 in fig. 7] disposed downstream of the discharge head in the liquid feed direction [paragraphs 0097-0101 and 0111]; wherein the supply tank is formed of a flexible member [126 in fig. 7; paragraph 0102.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sawase invention to include a supply tank that is formed of a flexible member as taught by Yokota for the purpose of attenuating sudden pressure variations caused by the pumps and the ink ejection by means of the elastic force of the film and the compressive properties of the gas chamber.
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853